Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 1:19-cv-24138-DPG

  _________________________________________

  YUANXIAO FENG, an individual;
  KIU CHUN SAXON HUI, an individual;
  LAI KING HUI, an individual;
  JING KUANG, an individual;
  CHUEN PING NG, an individual;
  MINYANG TIAN, an individual;
  HONGSEN ZHANG, an individual;
  and YAN ZHANG, an individual,

                       Plaintiffs.

  v.

  JOSEPH WALSH, et al.


              Defendants.
  __________________________________________/


                  GREYSTONE DEFENDANTS’ REPLY MEMORANDUM
                     OF LAW IN SUPPORT OF THEIR MOTION TO
                     DISMISS THE FIRST AMENDED COMPLAINT


         Defendants, Greystone Hotel Miami, LLC, United EB5 LLC, Santa Barbara 230, LLC,

  Greystone Terra Firma, LLC, Vos Holdings I, LLC, VOS CREI, LLC, Greystone Hospitality,

  LLC, Greystone Holdco, LLC, Greystone Managing Member, LLC, Greystone Master Tenant,

  LLC, Greystone Tenant, LLC, Greystone Option Holder, LLC, Trans Inn, Associates, LLC, VOS

  Hospitality LLC, BBM 3, LLC, BBM 3 II, LLC, James Vosotas, Daniel Vosotas and Branden

  Muhl (the “Greystone Defendants”), submit their Reply Memorandum of Law In Support of Their

  Motion to Dismiss the First Amended Complaint (the “Motion”) [D.E. 68].
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 2 of 12



  I.      INTRODUCTION

          Plaintiffs’ Response [D.E. 82] to the Motion fails to overcome the pleading deficiencies

  and legal flaws that undermine their First Amended Complaint (“FAC”) [D.E. 44]. Plaintiffs

  attempt to sidestep their failure to plead facts about themselves, with the exception of one plaintiff,

  by claiming that they may group all plaintiffs without the need for specific facts that show they

  invested in Greystone EB-5, LLLP (the “EB-5 Partnership”). Their efforts to characterize the

  FAC’s conclusory allegations as containing detailed facts fall flat. They also continue to misstate

  the transaction and its underlying documents.

          Plaintiffs’ securities counts remain flawed. Plaintiffs, though they string the Greystone

  Defendants together in numerous conclusory paragraphs, fixate upon defendant Branden Muhl

  (“Muhl”) and single him out while inexplicably ignoring the other Greystone Defendants. Yet,

  Plaintiffs get no farther factually than showing that Muhl is listed on various public documents as

  the manager of certain entities that were part of the overall transaction. They do not provide any

  facts that show Muhl or any of the Greystone Defendants knew Plaintiffs, knew they had invested

  in the EB-5 Partnership, knew that defendant James Walsh (“Walsh”) had received investment

  funds, that Walsh opened an account at PNC Bank and aided or participated in any manner with

  Walsh’s purported embezzlement. Moreover, there are no facts plead that Muhl, or any Greystone

  Defendant, caused Plaintiffs’ injuries, and that Muhl and the Greystone Defendants benefitted

  from Walsh’s embezzlement.




                                                    2
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 3 of 12



  II.     ARGUMENT

          A.       Plaintiffs’ Allegations Are Devoid
                   of Facts About Themselves and Fail
                   to Meet Pleading Requirements

               1. Plaintiffs Do Not Adequately
                  Plead Individual Claims

                   Plaintiffs, with one very limited and inadequate exception, provide no facts as to

  their nationalities, residences, occupations or that they invested any monies in the EB-5

  Partnership. They claim that they can lump themselves together and need not provide any

  individual facts. Response, p. 2. This argument has no legal support.

                   As shown on the face of the FAC, Plaintiffs bring eight individual claims. They do

  not plead a class action. Rules 9(b) and 10(b) of the Fed. R. Civ. P. require that each plaintiff

  plead individually. Also, the PSLRA mandates a heightened pleading for each plaintiff. 15 U.S.C.

  § 78u-4(b)(1).

                   It is self-evident that the Plaintiffs’ omission of identifying facts undermines their

  10b-5 and section 20 securities claims. By merely placing multiple plaintiffs together in the two

  No. 40 Counts, without facts that show that they engaged in securities transactions, Plaintiffs fail

  to support their securities claims and all other counts. Instituto De Prevision Militar v. Merrill

  Lynch, 546 F. 3d 1340, 1352 (11th Cir. 2008).

                   If the courts were to adopt Plaintiffs’ pleading strategy, individuals would be

  permitted to join federal litigation without having to plead facts showing who they are, where they

  reside, and why they have standing. They would avoid having to each prove the elements of the

  counts they use against defendants. In effect, one plaintiff would be an unapproved class

  representative, without fulfilling the requirements for class certification, while the other plaintiffs

  remain unknown, except as mere names placed in the caption of the case, as here.


                                                     3
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 4 of 12



                  Similarly, Plaintiffs have not plead RICO claims. Plaintiffs must show that an

  injury caused by a RICO violation in order to have standing. O’Malley v. O’Neill, 887 F. 2d 1557,

  1560-61 (11th Cir. 1989). Plaintiffs passively admit the standing requirement where they state that

  “a plaintiff must allege” the RICO elements. Response, p. 24.

                  The requirement that each Plaintiff plead his/her claims is also required by Fed. R.

  Civ. P. Rule 10(b). Rule 10(b) is designed to provide sufficient notice to each defendant so that

  they may understand what they are accused of and by whom. By grouping themselves, Plaintiffs

  engage in shotgun pleading and violate Rule 10(b). Chiron Recovery Ctr., LLC v. United

  Healthcare Servs., 2019 LEXIS 157777 at *24 (S.D. Fla. 2019).

              2. Plaintiffs’ Federal Securities
                 Claims Against Muhl

                  Plaintiffs’ reply to the Greystone Defendants’ argument they have not plead in

  compliance with the PSLRA, 15 U.S.C. § 78u-4(b), is that their “group pleading” of defendants is

  proper under 11th Circuit Court of Appeals decisions. Response, pps. 6-7. Contrary to Plaintiffs’

  assertion, the Eleventh Circuit Court of Appeals has not held that the PSLRA permits group

  pleading. Plaintiffs misconstrue Phillips v. Scientific-Atlanta, Inc., 374 F. 3d 1015 (11th Cir. 2004)

  by stating “the Court in Phillips absolutely permits group pleading . . .” Response, p. 7. In fact,

  the Phillips court expressly declined to determine whether the PSLRA permits group pleading of

  defendants. Id. at 1019. Some courts within the Southern District of Florida recognize group

  pleading, but require that plaintiffs “make the specific factual allegation that [the defendant], due

  to his high ranking position and direct involvement in the everyday business of the Company, was

  directly involved in controlling the content of the statements at issue.” Sid Murdeshwar v. Search

  Media Holdings, Ltd., 2011 U.S. Dist. LEXIS 158193, 2011 WL 7704347 at *12 (S.D. Fla. 2011).

  Plaintiffs have not met that high burden.


                                                    4
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 5 of 12



                  Plaintiffs cite to FAC paras. 80-87 and claim they contain facts supporting Muhl’s

  10b-5 and section 20 liability due to his alleged high ranking position and day to day involvement.

  Response, p. 8. In fact, they rebut Plaintiffs’ argument. Each paragraph lumps Muhl with other

  Greystone Defendants and/or Walsh affiliates. Plaintiffs selectively omit references to the other

  defendants in their Response, p. 8 in quoting from paras. 82-87 and inexplicably solely focus on

  Muhl.    Plaintiffs’ editing gives the false inference that Muhl solely controlled the overall

  transaction sufficient to justify his liability under 10b-5 and section 20. After Plaintiffs’ editing is

  disregarded, they fail to provide specific allegations as to Muhl’s particular alleged ability to

  control the entire transaction.

                  Plaintiffs’ other attempts to focus solely upon Muhl do not hold up. Though

  Plaintiffs state in FAC paras. 107 and 108 that Muhl “fabricated loan documents”, Response, p. 9,

  para. 107 actually contains the same allegations against all the Defendants; “Walsh, Walsh, Jr., the

  Walsh Entities, D. Vosotas, J. Vosotas, the Vosotas Entities and the B Group”. Para. 108 does not

  specifically refer to Muhl and merely accuses “Defendants” of an unlawful transfer.

                  Similarly, Plaintiffs’ reliance upon FAC para. 127 to support Muhl’s federal

  securities liability fails. Response, p. 10. Paragraph 127 does not mention Muhl. The prior

  paragraphs, which are preliminary to paragraph 127, broadly include all of the “Defendants” in the

  same alleged conduct. See FAC paras. 117, 118, 119, 120, 121, 122, 123, 124, 125 and 126.

                  In FAC paragraph 160, Plaintiffs lump Muhl with other Defendants to allege

  “Defendants’ Fraud Continued.” Yet, their Response focuses solely on Muhl without any attempt

  to differentiate his conduct from the other Defendants. Response, p. 11-12. Plaintiffs’ “shell”

  company allegations have the same defects. Response, p. 12.




                                                     5
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 6 of 12



          B.      Plaintiffs’ RICO Count
                  Is Legally Deficient

          For the reasons stated above, Plaintiffs have not adequately plead their RICO claim with

  the required particularity.

          Plaintiffs’ RICO claim also legally flawed. As Plaintiffs acknowledge, the Greystone

  Defendants have not been convicted of any securities crimes which is a threshold requirement

  under the PSLRA. Plaintiffs also lack standing as their injuries did not occur in the United States.

          Plaintiffs assert that the PSLRA’s prohibition against packaging federal securities claims

  as a RICO violation is not applicable. They claim that their securities counts are only alleged

  against Muhl, Walsh and the Walsh entities, while their RICO conspiracy count is against all

  Defendants.

          As for Muhl and the other Greystone Defendants, Plaintiffs have no viable RICO claim as

  they have not been convicted of securities crimes. 18 U.S.C. § 1964 (c); Dusek v. JP Morgan

  Chase & Co., 832 F. 3d 1243, 1249 (11th Cir. 2016).

          As for the Greystone Defendants, Plaintiffs’ allegations underlying their securities counts

  are also used to support the RICO count. See FAC Counts 40 and 41 where “Plaintiffs [sic] re-

  affirms, re-alleges, and incorporates by reference paragraphs 1 through 230”. [D.E. 44] Plaintiffs

  fail to explain why they rely upon identical allegations against Muhl in their securities counts, and

  against all Defendants in their RICO count. In any event, as all the securities and RICO claims

  are literally based on the same allegations, Plaintiffs’ RICO claim is barred by 18 U.S.C. § 1964(c).

  Dusek, Id. at 1249.

          Plaintiffs’ argument that their RICO count is solely based on non-securities crimes is not

  credible. They have openly asserted that “this case arises out of Defendants’ fraudulent scheme

  to solicit ‘investments’ from Plaintiffs . . .” Response, p. 1. Therefore, their RICO count is


                                                   6
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 7 of 12



  grounded upon alleged securities violations and should be dismissed in the absence of convictions

  for securities crimes. Id.

          Plaintiffs also fail to rebut the fact that their injuries occurred outside the United States.

  Plaintiffs mistakenly focus upon where the alleged acts occurred rather than the geographic injury

  to Plaintiffs, which is their foreign domiciles. RJR Nabisco, Inc. v. European Community, ___

  U.S. ___, 136 S. Ct. 2090, 2108, 195 L. Ed. 2d 476 (2016); Absolute Activist Value Master Fund

  v. Devine, 233 F. Supp. 3d 1297, 1326 (M.D. Fla. 2017); LanLi v. Walsh, 2017 U.S. Dist. LEXIS

  114551 (S.D. Fla. 2017).

          C.      All of Plaintiffs’ State Law
                  Counts Sound in Fraud

          Plaintiffs try to preserve their state law claims by claiming they do not sound in fraud and

  fall outside Rule 9(b). Response, p. 27. However, they cannot avoid their own words. In FAC

  para. 1, Plaintiffs state that “[t]his case stems from Defendants’ fraudulent scheme to induce

  Plaintiffs into investing in United States real estate to obtain EB-5 immigration visas.” Plaintiffs

  use “false”, “fraud” or “fraudulent” throughout the FAC in their general allegations at paras. 7, 9,

  17, 19, 20, 21, 23, 25, 26, 27, 28, 31, 32, 37, 39, 42, 43, 44, 45, 46, 47, 48, 49, 53, 71, 73, 74, 77,

  97, 106, 107, 109, 111, 113, 118, 119, 120, 121, 126, 127, 128, 129, 130,131, 133, 141, 143, 148,

  149, 150, 152, 154, 156, 159, 160, 166, 169, 176, 177, 178, 179, 180, 181, 182, 183, 184,185, 186,

  187,188, 189, 190, 191, 200, 201, and 213. These and other allegations extensively contain the

  terms “fake” and “misrepresentation”. Response, p. 2 also states that the Greystone Defendants

  “conspired to create and implement a complex scheme to solicit foreign investments and defraud

  Plaintiffs. . . .” By Plaintiffs’ own pleading, their state law claims sound in fraud.




                                                    7
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 8 of 12



            D.       Plaintiffs Continue to
                     Misstate the Transaction

            The Motion accurately states how Plaintiffs mischaracterize the transaction. In their

  Response, Plaintiffs make additional errors.

            They mistakenly claim that they were investors in “Greystone Miami, LLC or its related

  entities.” Response, p. 18. Surprisingly, Plaintiffs then correctly state that they actually invested

  in the EB-5 Partnership, which is a different entity, and is not part of the Greystone Defendants.

  Response, p. 18.

            Plaintiffs further wrongly argue that the Greystone Defendants misrepresent the

  “guarantee” in the EB-5 Partnership/Greystone Hotel Miami, LLC loan agreement. Response, pp.

  18-19. It is Plaintiffs who err. The alleged guarantee expressly requires that the EB-5 Partnership

  make “Advance(s)” to trigger the possibility of a later refund. As Plaintiffs admit, the EB-5

  Partnership never lent funds to Greystone Hotel Miami, LLC such that the conditions precedent

  have not occurred. FAC para. 115. 1

            Plaintiffs also wrongly point to another guarantee allegedly binding the Greystone

  Defendants. Response, p. 19. This document only references the EB-5 Partnership and USREDA,

  neither of which are Greystone Defendants.

            E.       The Motion Should Be
                     Granted With Prejudice

            Plaintiffs have not sought leave to amend the FAC. They assert that the FAC is compliant

  with pleading requirements and states viable causes of action. Given Plaintiffs’ unyielding

  position, and that they have previously amended, the FAC should be dismissed with prejudice.




  1
      Plaintiffs have not alleged a breach of contract count against the Greystone Defendants.

                                                             8
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 9 of 12



  III.    CONCLUSION

          Based upon the foregoing, the Greystone Defendants request that this Court grant their

  Motion, dismiss the case with prejudice, and grant such other relief the court deems just and proper.



  Dated: February 24, 2020                      Respectfully submitted,

                                                Attorneys for Greystone Defendants

                                                GREENBERG TRAURIG, P.A.
                                                5100 Town Center Circle
                                                Suite 400
                                                Boca Raton, Florida 33486
                                                Telephone: 561-955-7600
                                                Telefax: 561-338-7099

                                                By: s/ Stephen A. Mendelsohn
                                                     Stephen A. Mendelsohn
                                                     Florida Bar No. 0849324
                                                     Email: mendelsohns@gtlaw.com;
                                                     hasenh@gtlaw.com; and
                                                     FLService@gtlaw.com




                                                   9
  ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 10 of 12




                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 24th day of February, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.



                                                                /s/ Stephen A. Mendelsohn
                                                            STEPHEN A. MENDELSOHN




                                                    10
   ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 11 of 12




                                           SERVICE LIST

                               Yuanxiao Feng, et al.v. Joseph Walsh, et al.
                                     Case No. 1:19-cv-24138-DPG
                       United States District Court, Southern District of Florida

    ZEBERSKY PAYNE SHAW LEWENZ, LLP
    Attorneys for Plaintiffs
    Jordan A. Shaw, Esq.
    Fla. Bar No. 111771
    Steffani M. Russo, Esq.
    Fla. Bar No. 1002598
    110 SE 6th Street, Suite 2150
    Fort Lauderdale, FL 33301
    Telephone: (954) 989-6333
    Facsimile: (954) 989-7781
    Primary Email: jshaw@zpllp.com:
    srusso@zpllp.com
    Secondary Email· mperez@zpllp.com;
    jgarcia@zpllp.com

   And

    SMS LAW GROUP, APC
    Co-Counsel for Plaintiffs
    Kevin Qi, Esq.
    CA Bar No. 284314
    Pro Hac Vice to be sought
    2221 Camino Del Rio S, Ste. 100
    San Diego, CA 92108
    Telephone: (619) 342-7887
    Facsimile: (619) 255-9559
    (732) 747-5259 Fax
    Primary Email: kevinqi@smslawfirm.us

           Attorneys for Plaintiffs




                                                  11
   ACTIVE 48938411v1
Case 1:19-cv-24138-DPG Document 92 Entered on FLSD Docket 02/24/2020 Page 12 of 12



   Mandel & Mandel LLP
   Counsel for Defendants PNC Bank, N.A.
   And Ruben Ramirez
   Nina Stillman Mandel
   FBN 843016
   160 East Flagler Street, Ste. 1224
   Miami, Florida 33131
   Tel: (305) 374-7771
   Fax: (305) 374-7776
   nsm@mandel.law

   Ballard Spahr LLP
   Nicholas A.R. Kato
   Pro Hac Vice requested
   Counsel for Defendants PNC Bank, N.A.
   And Ruben Ramirez
   1735 Market Street, 51st Floor
   Philadelphia, PA 19103-7599
   Tel: (215) 864-8838
   KatoN@ballardspahr.com




                                           12
   ACTIVE 48938411v1
